PER CURIAM.
This was a bill filed by the Southern Railway Company, of Virginia, against the Carolina Coal & Ice Company, of North Carolina, praying a decree establishing the alleged paramount right of the railway company to certain rights of way, and for a preliminary injunction, meantime restraining the coal and ice company from interfering with the possession and use of the railway company, and with the construction of its tracks until the final order of the court. Upon a hearing the Circuit Court refused the preliminary injunction, and the railway company has appealed from that refusal.
Appeals from interlocutory injunctions are regulated by act of Congress approved April 14, 1906 (34 U. S. Stat. 116, c. 1627), which provides only for appeals from interlocutory orders or decrees granting or continuing an injunction or appointing a receiver, but does not provide for an appeal from an interlocutory order or decree refusing an injunction. The motion of the appellee to dismiss the appeal must therefore prevail.
Appeal dismissed.